As filed with the Securities and Exchange Commission on January 25, 2008 Securities Act File No. 333-61973 Investment Company Act File No. 811-08977 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 18 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 20 [X] Genworth Financial Asset Management Funds (formerly GE Private Asset Management Funds) (Exact Name of Registrant as Specified in Charter) 16501 Ventura Blvd., Suite 201 Encino, CA 91436-2007 (Address of Principal Executive Offices) (Zip Code) (800) 664-5345 (Registrant’s Telephone Numbers, Including Area Code) Regina M. Fink Secretary Genworth Financial Asset Management Funds 16501 Ventura Blvd., Suite 201 Encino, CA 91436-2007 (Name and Address of Agent for Service) With copy to: David Hearth, Esq. Paul, Hastings, Janofsky and Walker LLP 55 Second Street San Francisco, CA 94105 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b). [X]on _January 28, 2008 pursuant to paragraph (b). []60 days after filing pursuant to paragraph (a)(1). []on (date) pursuant to paragraph (a)(1). []75 days after filing pursuant to paragraph (a)(2). []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS GENWORTH FINANCIAL CONTRA FUND PROSPECTUS| JANUARY 28, 2008 As with all mutual funds, the Securities and Exchange Commission (“SEC”) does not guarantee that the information in this Prospectus is accurate or complete, nor has it judged the above fund for investment merit. It is a criminal offense to state otherwise. Contents Investments, Risks and Performance 3 More About Risk 8 Management 10 Account Policies 13 Shareholder Services 15 Distribution Policies and Taxes 16 Frequent Trading 16 Financial Highlights 17 For Additional Information Back Cover Investments, Risks and Performance GOAL AND STRATEGIES Genworth Financial Contra Fund (the “Fund”) seeks to provide protection against declines in the value of the U.S. equity allocation of certain assets managed by Genworth Financial Asset Management, Inc. (“GFAM”) for its private advisory clients. This investment goal may be changed by the Board of Trustees without shareholder approval. The Fund is a no-load, non-diversified investment series of Genworth Financial Asset Management Funds (the “Trust”). As the Fund’sinvestment adviser, GFAM ana­lyzes various mutual funds and directly held securities owned by certain of its private advisory clients and performs a statistical analysis of the return characteristics of these securities at an individual-security and/or the portfolio-level. Because mutual fund companies are not required to report their individual securities holdings directly to GFAM, this periodic analy­sis may include a review of historic security holdings of the mutual funds, as described in public documents. Likewise, in the case of directly held securities, this periodic analysis may include a review of historic holdings or recommendations for client accounts. Based on this analysis, GFAM determines a composite performance benchmark which it calls theEquity HedgingBenchmark. It then instructs Credit Suisse Asset Management, LLC ("Credit Suisse"), the Fund's sub-adviser, of the nature, timing, and performance expectations related to and associated with this Equity Hedging Benchmark. Credit Suisse then uses a quantitative and qualitative investment process to select investments designed to provide protection against severe declines in the performance of the broad-based equity market beyond predetermined levels as reflected by the Equity Hedging Benchmark. As a result ofthesehedging investment techniques, the value of your investment in the Fund generally may decrease when the value of the Equity Hedging Benchmark appreciates. Conversely, when the value of the Equity Hedging Benchmark decreases, the value of your investment in the Fund generally will increase. 3 Investments, Risks and Performance (continued) PORTFOLIO INVESTMENTS To achieve its investment goal, the Fund intends to use the following instruments: · options on securities and stock indexes; · stock index futures contracts; · options on stock index futures contracts; · cash, cash equivalents and short-term money market instruments; and · DIAMONDS (Dow Jones Industrial Average Model New Depositary Shares) and SPDRs (Standard & Poor’s Depositary Receipts), which are exchange traded funds (ETFs) intended to track the performance and dividend yield of the Dow Jones Industrial Average and the Standard & Poor’s 500 Index (the “S&P Index”), respectively. To the extent that the Fund invests in DIAMONDS or SPDRs, the Fund will indirectly bear its proportionate share of the expenses of the underlying investment vehicle issuing these instruments. Defensive investing. The Fund may depart from its principal investment strat­egies in response to adverse market, economic or political conditions by taking temporary defensive positions in all types of money market instruments. If the Fund takes a temporary defensive position, it may be unable to achieve its investment goal. The Fund may also engage, to a limited extent, in other investment practices in order to achieve its investment goal. GFAM and Credit Suisse currently intend to pursue the Fund’s investment goal regardless of market conditions. The Fund will not invest 25% or more of its total assets in the securities of one or more issuers conducting their principal business activities in the same industry. This limitation does not apply to investments or obligations of the U.S. Government or any of its agencies or instrumentalities or the purchase of options on securities indexes. RISK FACTORS Investment in the Fund involves special risks, some not traditionally associated with mutual funds. Investors should carefully review and evaluate these risks when considering an investment in the Fund. The Fund alone does not constitute a bal­anced investment plan. Investors could lose money on their investments in the Fund, or the Fund may not perform as well as other investments. The value of your investment in the Fund is designed to increase during times when the value of the Equity Hedging Benchmark is decreasing. Conversely, when the value of the Equity Hedging Benchmark increases, the value of your investment in the Fund should decrease. The Fund is subject to the following principal risk factors: Available Information Risk. Because the mutual funds held for GFAM’s clients are not required to report their securities holdings to GFAM, and because GFAM may not know what securities will be held directly for clients, GFAM may be unable to determine the current market exposure of the Equity Hedging Benchmark, and thus may have imperfect knowledge of the exact risks to be hedged. 4 Investments, Risks and Performance (continued) Benchmark Risk.
